                   Case 2:15-cv-00035-wks Document 42 Filed 02/05/21 Page 1 of 4


                                           UNITED STATES DISTRICT COURT
                                                     FOR THE
                                               DISTRICT OF VERMONT

                __________________________________________
                                                          )
                THE CITY OF RUTLAND, VERMONT,             )
                                                          )
                                  Plaintiff,              )                      Civil No. 2:15-cv-35
                                                          )
                      v.                                  )                      Hon. William K. Sessions III
                                                          )
                UNITED STATES ENVIRONMENTAL               )
                PROTECTION AGENCY; GINA McCARTHY, )
                ADMINISTRATOR; UNITED STATES              )
                ENVIRONMENTAL PROTECTION AGENCY )
                REGION 1; and CURT SPALDING,              )
                REGIONAL ADMINISTRATOR,                   )
                                                          )
                                  Defendants.             )
                __________________________________________)

                                              PLAINTIFF’S STATUS REPORT

                       COMES NOW, Plaintiff, The City of Rutland, Vermont (the “City”), by and through its

                attorneys, Facey Goss & McPhee, P.C., and hereby submits the following status report pursuant to

                the Court approved Long-Term Stay in the above-referenced matter. This report summarizes the

                activity between July 2020 and January 2021 based upon the agreement between the State of

                Vermont Agency of Natural Resources (ANR) and the City to work cooperatively toward the

                development of a temperature TMDL and modify conditions along Moon Brook and its tributaries

                for the purpose of achieving Vermont Water Quality Standards.

                                                     THERMAL TMDLS

                       As described in previous status reports to this Court, ANR issued two Draft Temperature

                TMDLs in early September 2017 (one for a portion of Moon Brook and one for a short section of

                Mussey Brook, a tributary). The City received notice on May 14, 2018 that EPA Region 1

FACEY GOSS
                approved the Temperature TMDLs for Moon and Mussey Brooks.
& McPHEE P.C.
  PO BOX 578
 RUTLAND, VT
    05702
 802 773 3300
                                                               1
                    Case 2:15-cv-00035-wks Document 42 Filed 02/05/21 Page 2 of 4

                                             IMPOUNDMENT MODIFICATIONS

                       Impoundment modification preliminary designs have been completed by Milone and

                MacBroom. The City sought participation in the final design, permitting and construction of the

                project with the U.S. Army Corps of Engineers (USACE) beginning in 2019 and through most of

                2020. The City and USACE acquired all of the approvals needed under the USACE Section 542

                program in 2020 and began negotiating partnership agreements and budgets for the final design. It

                became apparent through those conversations that the USACE Section 542 program was geared

                for much larger and more complex projects. For example, the cost of the design would increase

                dramatically, even if the City paid its consultant directly without USACE support. The

                requirements of the program were such that the cost would increase significantly and impose

                additional delays of up to a year. Looking forward through construction, the City became

                concerned that the benefits of the Section 542 program could be offset by the added cost in dollars

                and time. The estimated project cost without USACE involvement is $1.3 million and with

                USACE it would be at least $1.7 million, and it would be reasonable to expect the project timeline

                would need to be expanded by some number of years. In late 2020, prior to executing the final

                agreements, the City decided to withdraw from the USACE program.

                       The City executed a contract with Milone and MacBroom for $126,000 to complete the

                final design and permitting, using Vermont’s Clean Water State Revolving Fund (CWSRF)

                planning funds. The City has previously been awarded $660,000 in Watershed Improvement

                Sponsorship Program (WISPr) funding for the first stage of construction, which is planned to

                commence sometime in 2021. In the meantime, the City will seek additional funding for the

                balance of the work. It is hoped that the dam modifications and related infrastructure work can be

                completed with the available funds, but this must be confirmed through the final design and cost

                estimating. If that proves to be the case and funding is not available to complete part or all of the
FACEY GOSS
& McPHEE P.C.   balance of the work, the nature of that work is such that the City can complete it with in-house
  PO BOX 578
 RUTLAND, VT
    05702
 802 773 3300
                                                                 2
                    Case 2:15-cv-00035-wks Document 42 Filed 02/05/21 Page 3 of 4

                resources.

                       The City has prepared draft agreements with property owners that abut Piedmont Pond to

                secure legal access to the riparian zone required for plantings. The survey and design indicate that

                only four abutters need to execute easements to give the City control of all required lands, and one

                of these is the owner of the parcel that is being offered to the City as a gift. Negotiations with

                these abutters are planned for the next few months.

                                                   TREE PLANTING PLANS

                       The City timely completed and submitted to DEC tree planting plans on public and private

                lands, which were not approved, as ANR determined that they did not contain sufficient detail

                regarding locations and species of plantings. It was agreed that the consultant’s work should

                provide the needed information, so the deadline was extended. On March 27, 2019, the revised

                planting plan was submitted. ANR responded by email on May 5th, with relatively minor

                comments. The plans were modified in response to the comments and approved by DEC.

                                              ROAD SALT REDUCTION PLAN

                       The City has modified its winter maintenance program to reduce the use of road salt city-

                wide. On November 6, 2017, the ‘plan’ was submitted to ANR for review. ANR has essentially

                approved the plan with several additional suggestions.

                                                STORMWATER TREATMENT

                       The City received a grant to prepare a Moon Brook Stormwater Management Plan which

                has identified potential projects to meet the flow reduction targets in the stormwater TMDL for

                Moon Brook. The consultants have identified 30 potential projects within the Moon and Mussey

                Brook watersheds that would contribute to meeting flow requirements under the stormwater

                TMDL. Three projects were selected for preliminary design work.

                       The Rutland Natural Resources Conservation District has applied to the Lake Champlain
FACEY GOSS
& McPHEE P.C.   Basin Program to prepare a Phosphorous Reduction Plan for the City, which will complement the
  PO BOX 578
 RUTLAND, VT
    05702
 802 773 3300
                                                                 3
                    Case 2:15-cv-00035-wks Document 42 Filed 02/05/21 Page 4 of 4

                Stormwater Management Plan already completed for Moon Brook. Efforts to get private property

                owners to accept stormwater mitigation projects identified in the Plan have thus far been

                unsuccessful.

                                                         FINANCING

                       As referenced above, the City received approval from DEC for $6,630,000 of qualifying

                CWSRF loans for WISPr loan funding. On May 18th, the City of Rutland Board of Aldermen

                approved an application to DEC for $663,000 in WISPr loans, which under the program allow the

                DEC to reduce the interest rate on the CWSRF loans, effectively converting the WISPr loan into a

                grant. This is the first loan/grant under the Vermont WISPr program. The WISPr funds are now

                available.

                       In late 2020 the City applied for a Step 1 Planning Advance under the VT CWSRF to fund

                the final design of the pond modifications, which was approved in the amount of $126,000.

                       DATED at Rutland, Vermont this 5th day of February, 2021.

                                                           FACEY GOSS & McPHEE, P.C.

                                                           /s/ Heather Z. Cooper
                                                           David R. Cooper, Esq.
                                                           Heather Z. Cooper, Esq.
                                                           P.O. Box 578
                                                           Rutland, VT 05702
                                                           (802) 773-3300
                                                           dcooper@fgmvt.com
                                                           hcooper@fgmvt.com
                                                           Attorneys for the City of Rutland, Vermont




FACEY GOSS
& McPHEE P.C.
  PO BOX 578
 RUTLAND, VT
    05702
 802 773 3300
                                                               4
